Dixon, C. J.
The allegations of the complaint that certain kinds and classes of personal property were knowingly, intentionally, etc., assessed by the assessors at less than the true value thereof, and that all the lands and real estate in the city were in like manner *294assessed at less than their true value, are denied by the answer; and, being so denied, there is no question before this court with respect to them. The court below found nothing upon that issue, and the case stands here as if no such issue had been made. The plaintiff cannot, therefore, as he seeks to do, avail himself of those allegations, as if undenied, in order to sustain his judgment; and this leaves only the single question as to whether there was any statute or law of this state, in force at the time, authorizing the taxation of the plaintiff’s shares of stock in the national bank. Chapter 102, Laws of 1866, purports to be such a law. It was under that act that the taxes here were levied and collected. But it is said that the act is void, or at least so much of it as pertains to the taxation of shares in national banks, because it was submitted to a vote of the people, or provided that it should take effect only after approval by a majority of the electors voting on the subject at the next general election. This was no more than providing that the act should take effect on the happening of a certain future contingency, that contingency being a popular vote in its favor. No one doubts the general power of the legislature to make such regulations and conditions as it pleases with regard to the taking effect or operation of laws. They may be absolute, or conditional and contingent; and if the latter, they may take effect on the happening of any event which is future and uncertain. Instances of this kind of legislation are not unfrequent. The law of congress suspending the writ of habeas corpus during the late rebellion is one; and several others are referred to in the case In re Richard Oliver, 17 Wis. 681. It being conceded that the legislature possesses this general power, the only question here would seem to be, whether a vote of the people in favor of a law is to be excluded from the number of those future contingent events upon which it may be *295provided that it shall take effect. A similar question was before this court in a late case (State ex rel. Attorney General v. O'Neill, Mayor, etc., 24 Wis. 149), and was very elaborately discussed. We came unanimously to the conclusion in that case, that a provision for a vote of the electors of the city of Milwaukee in favor of an act of the legislature, before it should take effect, was a lawful contingency, and that the act was valid. That was a law affecting the people of Milwaukee particularly, while this was one affecting the people of the whole state. There the law was submitted to the voters of that city, and here it was submitted to those of the state at large. What is the difference between the two cases ? It is manifest, on principle, that there cannot be any. The whole reasoning of that case goes to show that this act must be valid; and so it has been held in the best considered cases, as will be seen by reference to that opinion. We are constrained to hold, therefore, that this act is and was in all respects valid from the time it took effect, in November, 1866 ; and consequently that there was no want of authority for the levy and collection of the taxes in question.
By the Court. — The judgment is reversed, and the cause remanded for a new trial according to law.